DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of PCT/JP2017/044991 on 12/14/2017 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 6/3/2020, 7/16/2020 and 9/8/2021. Each has been annotated and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: terminal device, request acquisition section, mode setting section, action determination section, state management section, request transmission section, response acquisition section and virtual robot control section. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Numagachi et al. (US 20170024934 hereinafter Numagachi) in view of Guerin et al. (US 2016025700 hereinafter Guerin) and further in view of Bala et al. (US 20140274313 hereinafter Bala). 

Regarding claim 1, Numagachi teaches an entertainment system (See at least: Fig. 1) comprising:
a robot device capable of acting in a real world (See at least: Fig. 1 items 120a and 120b; [0036] via “In the present embodiment, the basic idea is that the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing.”);
a server device (See at least: [0031] via “The information processing apparatus 10 may be a game apparatus or a personal computer for example and realize an information processing function by loading a necessary application program into the information processing apparatus 10. The information processing apparatus 10 may establish communication with another information processing apparatus and a server 
a terminal device capable of displaying an image of the virtual world in which the virtual robot acts, (See at least: Fig. 1 item 16 “display device”), 
wherein a device transmits a request from the virtual robot to the robot device (See at least: [0031] via “The information processing apparatus 10 may be a game apparatus or a personal computer for example and realize an information processing function by loading a necessary application program into the information processing apparatus 10. The information processing apparatus 10 may establish communication with another information processing apparatus and a server via a network 18 as required, thereby transmitting and receiving necessary information.”) and
when the robot device acquires the request from the virtual robot, the robot device acts in a collaboration action mode in which collaboration is made with the virtual robot (See at least: Fig. 1 items 120a and 120b; [0036] via “In the present embodiment, the basic idea is that the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing.”).


However Guerin teaches a robot device capable of acting in an autonomous action mode in a real world (See at least: [0036] via “Instead, robot 110 could embody other industrial robot forms, a domestic robot, an articulated welding robot, an autonomous robot, a military robot, a medical robot, or other robot or robotic embodiments.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Numagachi in view of Guerin to teach a robot device capable of acting in an autonomous action mode in a real world so that a robot can complete a task without human guidance. 

Modified Numagachi further fails to teach a server device configured to create a virtual world in which a virtual robot associated with the robot device autonomously acts, and wherein the server device provides the image of the virtual world to the terminal device, and the server device transmits a request from the virtual robot to the robot device
However, Bala teaches a server device configured to create a virtual world in which a virtual robot associated with the robot device acts and wherein the server 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Numagachi in view of Bala to teach a server device configured to create a virtual world in which a virtual robot associated with the robot device autonomously acts, and wherein the server device provides the image of the virtual world to the terminal device, and the server device transmits a request from the virtual robot to the robot device so that a server can be used in an entertainment system to offload processing of real and virtual robots and to generate an interactive world for these robots.  

Regarding claim 2, Numagachi teaches the virtual world in which a plurality of virtual robots acts and communicates with each other in a meeting with each other (See at least: Fig. 1),

However, Bala teaches wherein the server device creates a virtual world (See at least: Fig. 1 item 150 server; [0019] via “In some embodiments the system also includes a computer device, for example a server, of an external merchant 125 that may transmit data to and receive data from the gaming platform 111, and in some embodiments server 150, over network 123. In some embodiments, the system may also include a remote system 130, which may transmit data to and receive data from the external merchant 125 over network 123. In some embodiments, the server 150 stores user- and game-related information. In some embodiments, the server (which, as with the other servers discussed herein, may be multiple servers) provides for, possibly in conjunction with the gaming platform or the remote system, web-based game play featuring the virtual toy.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Numagachi in view of Bala to teach wherein the server device creates the virtual world in which a plurality of virtual robots acts and communicates with each other in a meeting with each other so that a server can be used in an entertainment system to offload processing of real and virtual robots and to generate an interactive world for these robots.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi in view of Bala. 
Regarding claim 8, Numaguchi teaches a server (See at least: [0031] via “The information processing apparatus 10 may be a game apparatus or a personal computer for example and realize an information processing function by loading a necessary application program into the information processing apparatus 10. The information processing apparatus 10 may establish communication with another information processing apparatus and a server via a network 18 as required, thereby transmitting and receiving necessary information.”) and 
a device that causes a virtual robot associated with a robot device in a real world to act in a virtual world (See at least: Fig. 1 items 120a and 120b; [0036] via “In the present embodiment, the basic idea is that the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing.”; [0031] via “The information processing apparatus 10 may be a game apparatus or a personal computer for example and realize an 
a request transmission section configured to transmit a request from the virtual robot to the robot device (See at least: [0036] via “When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190.); 
a response acquisition section configured to acquire a user response from the robot device; and 
a virtual robot control section configured to reflect the user response in a motion of the virtual robot (See at least: [0036] via “Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing.”; [0037] via “Referring to FIG. 2, there is shown in detail configurations of the real body 120 and the information processing apparatus 10. In FIG. 2, each component described as a functional block for executing various processing operations can be made up of a CPU (Central Processing Unit), a memory, a microprocessor, or another LSI (Large Scale Integration), an actuator, a sensor, and so on in a hardware approach; in a software approach, each component is realized by a program and the like loaded in the memory. Therefore, it will be understood by those skilled in the art that these functional Note: The use of CPUs/microprocessors can teach these various sections.).
but fails to explicitly teach a server device that causes a virtual robot associated with a robot device in a real world to act in a virtual world
the server device comprising: 
a request transmission section configured to transmit a request from the virtual robot to the robot device; 
a response acquisition section configured to acquire a user response from the robot device; and 
a virtual robot control section configured to reflect the user response in a motion of the virtual robot.

However, Bala teaches a server device that causes a virtual robot associated with a robot device in a real world to act in a virtual world (See at least: Fig. 1 item 150 server; [0019] via “In some embodiments the system also includes a computer device, for example a server, of an external merchant 125 that may transmit data to and receive data from the gaming platform 111, and in some embodiments server 150, over network 123. In some embodiments, the system may also include a remote system 130, which may transmit data to and receive data from the external merchant 125 over network 123. In some embodiments, the server 150 stores user- and game-related information. In some embodiments, the server (which, as with the other servers discussed herein, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Numagachi in view of Bala to teach a server device that causes a virtual robot associated with a robot device in a real world to act in a virtual world the server device comprising: a request transmission section configured to transmit a request from the virtual robot to the robot device; a response acquisition section configured to acquire a user response from the robot device; and a virtual robot control section configured to reflect the user response in a motion of the virtual robot so that a server can be used in an entertainment system to offload processing of real and virtual robots and to generate an interactive world for these robots.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi in view of Bala and further in view of Judkins et al. (US 20140273717 hereinafter Judkins). 
Regarding claim 9, modified Numaguchi fails to teach a state management section configured to manage state information regarding a personality of the virtual robot, wherein the virtual robot control section causes the virtual robot to act according to the state information.
	However, Judkins teaches managing state information regarding a personality of the virtual robot, wherein the virtual robot control section causes the virtual robot to act according to the state information (See at least: [0038] via “These personality traits 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Numagachi in view of Judkins to teach a state management section configured to manage state information regarding a personality of the virtual robot, wherein the virtual robot control section causes the virtual robot to act according to the state information so that the virtual robot can haver a personality to be more human-like in interacting and provide distinctness for the virtual robot.   

Regarding claim 10, modified Numaguchi in view of Judkins teaches wherein the state management section synchronizes the managed state information with state information of the robot device (Refer at least to claim 9 for reasoning and rationale.). 

Allowable Subject Matter
Claims 3-7 are allowed.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666